Citation Nr: 0640294	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-29 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a back disorder.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO, which denied service connection for a 
back disorder.  

In April 2006, the Board remanded the instant claim for 
further development.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The first medical evidence of record of a back disorder 
is many years after service discharge.  

2.  There is no competent medical evidence showing that the 
veteran has a current back disorder which is related to 
service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the veteran in August 2003 and 
May 2006, which asked him to submit certain information, and 
informed him of the responsibilities of the claimant and VA 
concerning obtaining evidence to substantiate his claim.  In 
accordance with the duty to assist, the letters informed the 
appellant what evidence and information VA would be 
obtaining, and essentially asked the appellant to send to VA 
any information he had to process the claim.  The letters 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran of what he needed to show for a service connection 
claim.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was accomplished in this 
case, and proper VA process was performed as to the claim.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the appeal of the claim for service connection, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim, and was 
provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  There is no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  The veteran indicated that he 
thought that his service medical records may have been 
destroyed by fire in 1973.  However, a review of the record 
reveals that at the time of the fire at the National 
Personnel Records Center (NPRC) in 1973, VA had custody of 
his service medical records.  Those records show that his 
induction examination, service medical records, and his 
separation examination, are all associated with the claims 
folder.  A Surgeon General excerpt associated with the claims 
folder, shows only that the veteran was hospitalized for a 
foot disability in service, and when reviewing the veteran's 
service medical records, those records are also associated 
with his service medical records.  He was offered a hearing 
before the RO and did not report, and again, after Board 
remand in April 2006, the veteran was asked if he wanted a 
Central Office hearing, and to inform VA if that was his 
desire.  He did not respond.  Moreover, in January 2004, he 
requested a representative to handle his claim.  In 
February 2004, he was provided the information relating to 
all accredited representatives, and given an opportunity to 
choose one.  He never responded with a choice.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Service Connection 

The veteran asserts, in essence, that service connection is 
warranted for a back disorder as a result of his active 
service.  The veteran claims that his back was injured while 
he was stationed in Italy when he was riding in a truck and 
the truck turned over.  He stated that he was injured as a 
result of this accident and was hospitalized.  He claims he 
has a back disorder to date as a result of the alleged 
injury.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

A review of the medical records is devoid of findings, 
treatment, or diagnosis for a low back disorder.  The 
veteran's service medical records show hospitalization on one 
occasion and that is for injury to his foot.  On separation 
examination in October 1946, no musculoskeletal defects were 
noted.  

After service, the first medical records indicative of a back 
disorder were a December 2002 VA outpatient treatment report.  
That report indicated, in pertinent part, that the veteran 
complained frequently of low back and leg pain when walking.  
He denied injury and trauma.  The veteran brought in lumbar 
spinal x-rays which showed degenerative facet disease of L4-5 
and L5-S1 with grade I spondylolisthesis of L4-5.  In 
March 2003, he was also seen by VA for chronic low back pain.  
Neither finding relates his low back pain to an event 
occurring in service.  

The medical evidence of record also reflects an August 2003 
medical statement from the veteran's private physician, R. 
Timothy Pace, MD.  Dr. Pace indicated, in pertinent part, 
that he had treated the veteran since 1992, he had a history 
of back injury in service, and he had recurrent back pain.  
Dr. Pace stated that he had referred the veteran to 
orthopedic physicians in the past and the veteran had been 
treated with medication and physical therapy.  He also 
related that the veteran continued to use medication for his 
back complaints.  

The veteran's claim was remanded in April 2006.  The veteran 
was contacted and given the opportunity to submit the names 
and addresses of the orthopedic physicians that treated him 
for his back disorder.  The veteran did not respond.  

Lacking medical evidence of record, other than the history 
filtered through the veteran to Dr. Pace that he sustained 
injury to his back in service and that his current back 
condition is the result of that injury, there is no basis to 
link an injury alleged by the veteran to service and to 
current complaints of back pain.  

Unfortunately, the only indication that the veteran's back 
disorder is related to service is the veteran's statements of 
such.  It is well established that laypersons cannot provide 
testimony when an expert opinion is required.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Based on the 
foregoing, service connection for a back disorder is not 
warranted.  




ORDER

Service connection for a back disorder is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


